Title: From George Washington to Brigadier General David Wooster, 11 March 1777
From: Washington, George
To: Wooster, David



Sir
Head Quarters Morris Town 11th March 1777

I was a good deal surprised to find yours of the 2d dated from Rye. Supposing there was a real Necessity of your retreating from New Rochelle, you certainly ought to have returned immediately, upon the Enemy’s dropping their design, if they ever had any, of attacking you—All Accounts from your Quarters complain loudly of this retreat as a most injudicious Step, as it gave fresh spirits to the disaffected and retarded the removal of Forage by the Convention of New York, the very end that your Troops were principally intended to answer. As there is now a certainty that the Enemy have drawn the greatest part of their Force from New York and Long Island, you may safely fall down again towards Kingsbridge, which I desire may be done immediately, and that you may do all in your power to keep the Enemy as strictly confined as possible to the Island of New York. It appears to me, that the fault was more in your Officers than in Stanton, for they should not have suffered him to come on Shore, farther than was necessary for his Business. I therefore desire that he may be suffered to depart with his Flag of Truce, and told never to return again, without giving proper notice to an Officer. I am Sir Yr most obt Servt.
